Citation Nr: 1760285	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.  

2.  Entitlement to service connection for a chest disability.  

3.  Entitlement to service connection for a shoulder disability.  

4.  Entitlement to a rating higher than 30 percent disabling for gastric ulcer disease with gastroesophageal reflux disease (GERD), gastroenteritis, celiac disease and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1970 to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama.  

The Veteran was afforded a videoconference hearing in May 2017.  A transcript of the hearing is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court defined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court also cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must apply a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms the claimant is attempting to service-connect.

At the hearing in May 2017, the Veteran appeared to testify that his fracture residuals of the thoracic spine manifested as referred pain to his shoulder and chest.  The medical record also reflect that his GERD is manifested by epigastric pain.  Given the uncertainty of the etiology of the Veteran's chest and shoulder symptoms, the Board will retain the phrasing of issues as certified by the RO at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

A review of the record discloses that there are potentially relevant records that are missing from the claims file.  In this regard, the April 2014 Statement of the Case lists as evidence correspondence that was received March 5, 2012 (which appears to be the claim for compensation) and a December 28, 2012 notice of disagreement.  These documents, however, are not associated with the record.  In May 2014 contact with the RO, the Veteran indicated he had submitted some evidence to the Cleveland RO and that some of his records may have been lost.  The record indicates that the Veteran has had contact with the Nashville, Montgomery and Cleveland ROs.  On remand, the AOJ should associate with the electronic file any missing records.  

As discussed above, the record reflects that pertinent records may not be associated with the claims folder.  The adjudication of the claims on the merits must be deferred pending an attempt to obtain such records.

However, the Board finds that additional development is also necessary.  The Veteran is service-connected for multiple gastrointestinal disabilities which cause multiple symptoms.  VA's Schedule of Ratings generally recognize the rating difficulties in this scenario, and instruct the rater to rate the predominant disability for rating purposes.  38 C.F.R. §§ 4.113, 4.114.  This particular case, however, is further complicated by the disease process of Celiac disease, which does not have its own diagnostic criteria and must be rated as analogy to an appropriate diagnostic code.

The Veteran has submitted treatise materials describing potential long-term complications of celiac disease such as iron deficiency anemia, early onset osteoporosis or osteopenia, dermatitis and vitamin and mineral deficiencies due to malabsorption through the small intestine.  He has submitted a medical opinion that his celiac disease causes an absorption deficiency which contributes to bone loss and loss of density in the teeth.  He has been diagnosed with anemia and dermatitis secondary to celiac disease.  The Board requires an additional examination to determine the nature and severity of these complications and readjudication under any applicable diagnostic codes.

The Board next notes that the Veteran is service-connected for a lumbosacral strain which, for VA rating purposes, is evaluated as the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  He has submitted a September 1993 x-ray report describing an old thoracic vertebral compression fracture.  He has attributed the symptoms as being manifest in service by back and shoulder pain.  See Service Treatment Records dated May 1981 and May 1992.  Given the proximity of the detection of the spinal fracture to service separation, the Board finds medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the electronic record the claim for compensation that was received March 5, 2012, the notice of disagreement received December 28, 2012 and all other documents that are deemed missing from the record.  In doing so, contact the Nashville, Montgomery and Cleveland ROs in attempt to obtain the missing records.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Associate with the claims folder any outstanding VA treatment records since 2013. 

3.  Contact the Veteran and request that he provide or authorize the release of any outstanding private treatment records that pertain to treatment for his disabilities.  

4.  Thereafter, schedule the Veteran for appropriate VA examination to ascertain all symptoms and complications of service-connected gastric ulcer disease with GERD, gastroenteritis, celiac disease and IBS.  The claims folder contents must be provided to the examiner, and the examiner's attention is directed towards the following evidence:
* an April 2011 private medical assessment of dermatitis;
* an April 2012 treatment record from Mid State Gastroenterology diagnosing unspecified iron deficiency anemia;
* the evidence submitted by the Veteran in June 2017 which includes medical articles describing potential complications of celiac disease; dental records; a Disability Benefits Questionnaire submitted by the Veteran in June 2017 identifying dermatitis and loss of bone density as probably being secondary to celiac disease; the results from a bone density scan; and
* the Veteran's 2017 hearing testimony.

The examiner is requested to provide specific findings regarding the extent, if any, of malabsorption interfering with impairment of health, weight and nutrition.

5.  Also, provide the Veteran VA examination to evaluate the nature and etiology of his thoracic spine compression fracture and complaints of chest and shoulder pain.  The claims folder contents must be provided to the examiner, and the examiner's attention is directed towards the following evidence:
* a May 1981 service treatment record wherein the Veteran reported back and right shoulder pain;
* a May 1992 service treatment record reflecting report of intermittent low back pain;
* a September 1993 private x-ray report describing an old thoracic compression fracture; 
* an April 2012 treatment record from Mid State Gastroenterology wherein the Veteran reported a history of breaking his back in the 1970s; and
* the Veteran's 2017 testimony regarding the onset and continuity of symptoms.

The examiner is requested to provide opinion on as to whether it is at least as likely as not that the Veteran's compression fracture of the thoracic spine had its onset in service or is otherwise causally related to service.  The examiner is also requested to identify the cause for the Veteran's shoulder and chest pain, and provide opinion as to whether the underlying disorder had its onset in service or is otherwise causally related to service, or is attributable to a service-connected disability.

6.  Thereafter, the AOJ must readjudicate the issues.  In so doing, the AOJ should consider application of all analogous diagnostic criteria for digestive disorders including those evaluating symptoms of interference with absorption and impairment of health.  See, e.g., Diagnostic Code 7328.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




      
_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

